Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 1 of 8 PAGEID #: 4




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

    UNITED STATES OF AMERICA               :         CASE NO. 3:19-cr-131

                 Plaintiff                 :

    vs.                                    :         Thomas M. Rose

    ETHAN KOLLIE                           :

                 Defendant                 :

    ______________________________________________________________

            DEFENDANT’S MEMORANDUM IN SUPPORT FOR
                REVOCATION OF DETENTION ORDER
    ___________________________________________________________________

          Now comes Defendant Ethan Kollie, by and through undersigned

    counsel pursuant to 18 U.S.C. §3145(b) moving this Honorable Court to

    revoke the order of detention imposed by Magistrate Judge Newman in Case

    3:19-mj-498 on August 15, 2019 (Doc.#14).

                             PROCEDURAL HISTORY

          Mr. Kollie is a United States citizen who was employed prior to his

    arrest and detention and who is charged in a criminal complaint with 18

    U.S.C. §922(g)(3) and 18 U.S.C. §924(a)(1)(A).

          On August 9, 2019, Mr. Kollie made his initial appearance before

    Magistrate Judge Newman. On August 14 and 15, 2019, Magistrate Judge

    Newman held a detention hearing and determined that there were no
Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 2 of 8 PAGEID #: 5




    conditions that would reasonably assure the appearance of Mr. Kollie as

    required in this case and the safety of the community. On August 23, 2019,

    Mr. Kollie filed an Appeal on the matter of detention. The following serves

    to support Mr. Kollie’s position

       I.      The Court Must Consider All Reasonable Alternatives to

               Detention

               A. The Court’s Review of the Detention Order is De Novo

            Pursuant to 18 U.S.C. §3145(a), this Court has the authority to review

    a release order issued by a magistrate judge upon motion by either the

    defense or the government. Also, according to this section, the motion shall

    be determined promptly. The district judge’s review of a magistrate judge’s

    release order de novo. United States v. Clark, 865 F.2nd 1433, 1437 (4th Cir.

    1989); see also United States v. Tortora, 922 F.2nd 880, 883 (1st Cir. 1990);

    United States v. Delker, 757 F.2nd 1390, 1392-95 (3rd Cir. 1985).

               B. The Charges in the Complaint Require a Presumption in

                  Favor of Release.

            “In our society liberty is the norm, and detention prior to trial or

    without trial is the carefully limited exception.” United States v. Salerno, 481

    U.S. 739, 755 (1987). Accordingly, the Bail Reform Act of 1984 provides

    that a defendant must be released on their personal recognizance or an

    unsecured personal bond “unless the judicial officer determines that such

    release will not reasonably assure the appearance of the person as required or
Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 3 of 8 PAGEID #: 6




    will endanger the safety of any other person or the community.” 18 U.S.C.

    §3142(b); accord United States v. Xulum, 84 F.3d 441, 442 (D.C. Cir. 1996).

           Under circumstances in which a personal recognizance bond is

    insufficient, the officer must choose “the least restrictive further condition, or

    combination of conditions, that such judicial officer determines will

    reasonably assure the appearance of the person as required and the safety of

    any other person and the community.” §3142(c)(1)(B). see, e.g., United

    States v. Infelise, 934 F.2nd 103, 105 (7th Cir. 1991)(holding that under

    §3142(e) defendants on racketeering charges were entitled to further

    consideration of electronic ankle bracelets, rather than continued detention,

    as a lesser restrictive condition)(Posner, J.). In other words, the Court must

    consider all reasonable less restrictive alternatives to detention.        See §

    3142(e).    Moreover, conditions set upon release are intended to be

    preventative and not punitive in nature. United States v. Salerno, 481 U.S.

    739, 747(1987)(evaluating the legislative history of §3142). In sum, the Bail

    Reform Act does not modify or limit the presumption of innocence. See 18

    U.S.C. §3142(j).

           To support a finding that the defendant should be detained, the

    government must show: (1) by clear and convincing evidence that no

    condition or combination of conditions will reasonably assure the safety of

    the community, §3142(f); or (2) that no condition or combination of
Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 4 of 8 PAGEID #: 7




    conditions will reasonably assure the appearance of the defendant as

    required. United States v. Motamedi, 767 F.2nd 1403, 1407 (9th Cir. 1985).

          In determining whether conditions exist that will reasonably assure

    the appearance of the defendant as required, the Court should take into

    account:

          (1) The nature and circumstances of the offense charged, including

               whether the offense is a crime of violence or involves a narcotic

               drug;

          (2) The weight of the evidence against the person;

          (3) The history and characteristics of the person, including-

               (A)          The person’s character, physical and mental condition,

                  family ties employment, financial resources, length of

                  residence in the community, community ties, past conduct,

                  history relating to drug or alcohol abuse, criminal history, and

                  record concerning appearance at court proceedings; and

               (B) Whether, at the time of the current offense or arrest, the person

                  was on probation, on parole, or on other release pending trial,

                     sentencing, appeal, or completion of sentence for an offense

                     under Federal, State, or local law; and

          (4) The nature and seriousness of the danger to any person or the

               community that would be posed by the person’s release.

          §3142(g).
Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 5 of 8 PAGEID #: 8




       II.    Numerous Factors Weigh Against A Finding that No

              Combination of Conditions Will Reasonably Assure the

              Defendant’s Appearance

       A. History and Character of the Defendant

       Mr. Kollie is a 24-year old who is a life-long resident of the Dayton, Ohio

    area. Prior to his arrest and incarceration, he was gainfully employed for the

    past two (2) years. He is in good physical health and is not currently under

    the care of a physician or requiring the need for any medication. Other than

    a single misdemeanor conviction six years ago, Mr. Kollie has no criminal

    convictions.

       B. Nature of the Offense

       The Government alleges that Mr. Kollie made a false statement on a

    firearm application and that he was in possession of a firearm by an unlawful

    user.    Neither offense requires a mandatory prison sentence with a

    conviction.

       C. Weight of the Evidence

       “[T]he weight of the evidence is the least important of the various

    factors” to be considered by the Court in determining whether conditions

    exist which will reasonably assure the appearance of Mr. Kollie. Motamedi,

    767 F.2nd at 1408 (emphasis added). The weight of the evidence is the least

    important factor because Mr. Kollie is presumed to be innocent. See 18
Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 6 of 8 PAGEID #: 9




    U.S.C. §3142(j). Moreover, even “evidence of the commission of a serious

    crime and the fact of the potentially long sentence” alone is insufficient “to

    support a finding of risk of flight.” United States v. Friedman, 837 F.2nd 48,

    50 (2nd Cir. 1988). Accordingly, the weight of the evidence does not require

    Mr. Kollie to be detained pending trial.

       III.   Pretrial Services Report

       The United States Pretrial Services Office conducted an extensive review

    and evaluation and came to the conclusion that there were conditions that

    would reasonably assure the safety of the community and assure the

    appearance of Mr. Kollie.

       During the hearing on August 14, 2019, Magistrate Judge Newman had

    concerns that a residence outside of the Southern District of Ohio was too far

    away for proper monitoring. A continuance was requested and an additional

    residence in the Dayton, Ohio area within a few miles away from the Pretrial

    Services office was provided.     The United States Pretrial Services Office

    vetted and presented the Court with an extensive review of the new residence

    and did not voice any concern.

       WHEREFORE, Mr. Kollie respectfully requests that this Court set this

    matter for an expedited hearing, as soon as is practicable, to address the bond

    determination in this matter, and set appropriate conditions for his release.
Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 7 of 8 PAGEID #: 10




                                        Respectfully submitted,

                                        /s/Nicholas G. Gounaris
                                        Nicholas G. Gounaris (0064527)
                                        GOUNARIS ABBOUD CO.
                                        Co-Counsel for Defendant, Ethan Kollie
                                        130 W. Second Street, Suite 2000
                                        Dayton, Ohio 45402
                                        (937) 222-1515
                                        (937) 222-1224 fax
                                        nick@gafirm.com

                                        /s/Antony A. Abboud
                                        Antony A. Abboud (0078151)
                                        GOUNARIS ABBOUD CO.
                                        Co-Counsel for Defendant, Ethan Kollie
                                        130 W. Second Street, Suite 2000
                                        Dayton, Ohio 45402
                                        (937) 222-1515
                                        (937) 222-1224 fax
                                        tony@gafirm.com

                           CERTIFICATE OF SERVICE

           I hereby certify that I will electronically file the foregoing with the
    Clerk of Court using the CM/ECF system, which will then send a
    notification of such filing to all parties of record.


                                        /s/Nicholas G. Gounaris
                                        Nicholas G. Gounaris (0064527)
Case: 3:19-fe-00131 Doc #: 2 Filed: 08/26/19 Page: 8 of 8 PAGEID #: 11
